Order entered May 20, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01205-CV

                               JALIA STEPHENS, Appellant

                                              V.

                              ROSELAND ESTATES, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-03495-D

                                          ORDER
       The reporter’s record in this case has not been filed. By order dated November 26, 2014,

we ordered appellant to provide the Court with written verification she had requested the record

and had paid for or made arrangements to pay for the record, or had been found entitled to

proceed without payment of costs. We cautioned appellant that failure to provide the required

documentation would result in the appeal being ordered submitted without the reporter’s record.

To date, appellant has not provided the required documentation or otherwise corresponded with

the Court regarding the status of the reporter’s record. Therefore, we ORDER this appeal

submitted without a reporter’s record. Appellant’s brief is due THIRTY DAYS from the date of
this order.


              /s/   CAROLYN WRIGHT
                    CHIEF JUSTICE